         

WRIGHT MEDICAL GROUP, INC.
Restricted Stock Grant Agreement
Executive
Award Granted to (“Grantee”):
Grant Date:
Number of Shares (“Shares”):
     THIS RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”) is made as of the
Grant Date by and between Wright Medical Group, Inc., a Delaware corporation
with its principal place of business at 5677 Airline Road, Arlington, Tennessee
38002 (the “Company”) and Grantee pursuant to the Wright Medical Group, Inc.
1999 Equity Incentive Plan, as amended from time to time (the “Plan”) and which
is hereby incorporated by reference.
     WHEREAS, Grantee is associated with the Company or its affiliate as an
employee; and
     WHEREAS, the Compensation Committee of the Company’s Board of Directors
(the “Committee”) has authorized that Grantee be granted shares of the Company’s
Common Stock (“Stock”) subject to the restrictions stated below;
     NOW, THEREFORE, the parties agree as follows:

1.   Grant of Stock. Subject to the terms and conditions of this Agreement and
of the Plan, the Company hereby grants to Grantee the Shares.   2.   Vesting
Schedule. The interest of Grantee in the Shares shall vest as to one-fourth
(1/4) of the Shares on the first anniversary of the Grant Date, and as to an
additional one-fourth (1/4) on each succeeding anniversary date, so as to be
100% vested on the fourth anniversary thereof, conditioned upon Grantee’s
continued association with the Company as of each vesting date. Notwithstanding
the foregoing, the interest of Grantee in the Shares shall vest as to:

  2.1.   100% of the then unvested Shares upon a Change of Control. For purposes
of this Agreement, a “Change of Control” shall mean the first to occur on or
after the Grant Date of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a fully
diluted basis) of either (A) the then outstanding shares of Stock, taking into
account as outstanding for this purpose such Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Stock (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition by the Company or any
“affiliate” of the Company, within the meaning of 17 C.F.R. § 230.405 (an
“Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (z) any
acquisition by any corporation or business entity pursuant to a transaction
which complies with clauses (A) and (B) of subsection (a) of this Section 2.1
(persons and entities described in clauses (x), (y), and (z) being referred to
herein as “Permitted Holders”);
(b) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”),

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 2
in each case, unless, following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any Permitted
Holder) beneficially owns, directly or indirectly, 50% or more (on a fully
diluted basis) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination, taking into account as
outstanding for this purpose such common stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such common stock, or the combined
voting power of the then outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent Board at the time of the execution of the initial
agreement providing for such Business Combination;
(c) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;
(d) The sale of at least 80% of the assets of the Company to an unrelated party,
or completion of a transaction having a similar effect; or
(e) The individuals who on the date of this Agreement constitute the Board of
Directors thereafter cease to constitute at least a majority thereof; provided
that any person becoming a member of the Board of Directors subsequent to the
date of this Agreement and whose election or nomination was approved by a vote
of at least two-thirds of the directors who then comprised the Board of
Directors immediately prior to such vote shall be considered a member of the
Board of Directors on the date of this Agreement.

  2.2.   100% of the unvested Shares upon Grantee’s death.

3.   Restrictions.

  3.1.   The Shares granted hereunder may not be sold, pledged or otherwise
transferred until the Shares become vested in accordance with this Agreement.
The period of time between the Grant Date and the date that the Shares become
vested is referred to as the “Restriction Period.”     3.2.   If Grantee’s
association with the Company is terminated, the balance of the Shares subject to
the provisions of this Agreement which have not vested at the time of Grantee’s
termination shall be forfeited by Grantee, and ownership transferred back to the
Company.     3.3.   By accepting the Shares, Grantee represents and agrees for
Grantee and Grantee’s transferees (whether by will or the laws of descent and
distribution) that:

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 3
(a) For the period commencing on the Grant Date and ending on the first
anniversary of the termination of Grantee’s employment (such period is
hereinafter referred to as the “Covenant Period”), with respect to any State in
which the Company is engaged in business during Grantee’s employment with the
Company, Grantee shall not participate or engage, directly or indirectly, for
Grantee or on behalf of or in conjunction with any person, partnership,
corporation or other entity, whether as an employee, agent, officer, director,
stockholder, partner, joint venturer, investor or otherwise, in any business
activities if such activity consists of any activity undertaken or expressly
planned to be undertaken by the Company or any of its subsidiaries or by Grantee
at any time during Grantee’s employment.
(b) Except with the Company’s prior written approval or as may otherwise be
required by law or legal process, Grantee shall not disclose any material or
information which is confidential to the Company or its subsidiaries and not in
the public domain or generally known in the industry, whether tangible or
intangible, made available, disclosed or otherwise known to Grantee as a result
of Grantee’s employment with the Company.
(c) During the Covenant Period, Grantee shall not attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Company or its subsidiaries to give up, or to not commence, employment or
a business relationship with the Company.

  3.4.   The Company shall have the right, but not the obligation, to purchase
and acquire from Grantee any or all of the Shares (the “Repurchased Shares”) if
the Committee reasonably determines that Grantee has violated the covenants set
forth in this Agreement or Grantee’s employment is terminated or could have been
terminated for Cause (as defined in the Plan). The Company may exercise the
right granted to it under this Section 3.4 by delivering written notice to
Grantee stating that the Company is exercising the repurchase right granted to
it under this Section 3.4. The delivery of such notice by the Company to Grantee
shall constitute a binding commitment of the Company to purchase and acquire all
of the Repurchased Shares. The total purchase price for the Repurchased Shares
shall be delivered to the Grantee against delivery by Grantee of certificates
evidencing the Repurchased Shares no later than 30 days after the delivery of
the election notice by the Company. The price per share of the Repurchased
Shares shall be the lesser of 1) the Fair Market Value (as defined in the Plan)
of each of the Repurchased Shares on the date of the Company’s delivery of its
written notice to Grantee or 2) the Fair Market Value of each of the Repurchased
Shares on the date that such shares vested to the Grantee without regard to any
election by the Grantee under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”).     3.5.   The Company shall have the right, and
not the obligation, to cancel any or all of the Shares if the Committee
reasonably determines that Grantee has violated the covenants set forth in this
Agreement. The Company may exercise the right granted to it under this
Section 3.5 by delivering a written notice to Grantee stating that the Company
is exercising the cancellation right granted to it under this Section 3.5.    
3.6.   Notwithstanding anything in this Section 3 to the contrary, the Company
shall not be obligated to purchase any Stock at any time to the extent that the
purchase would result in a violation of any law, statute, rule, regulation,
order, writ, injunction, decree or judgment promulgated or entered by any
Federal, state, local or foreign court or governmental authority applicable to
the Company or any of its property.     3.7.   The parties intend the
restrictions in Section 3.3 to be completely severable and independent, and any
invalidity or unenforceability of any one or more such restrictions shall not
render

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 4

      invalid or unenforceable any one or more restrictions.

4.   Legend. All certificates representing any shares of Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
GRANT AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, A COPY OF WHICH
IS ON FILE AT THE PRINCIPAL OFFICE OF THIS COMPANY.

5.   Escrow. The certificate or certificates evidencing the Shares subject
hereto shall be delivered to and deposited with the Secretary of the Company as
Escrow Agent in this transaction. The Shares may also be held in a restricted
book entry account in the name of Grantee. Such certificates or such book entry
shares are to be held by the Escrow Agent until termination of the Restriction
Period, when they shall be released by the Escrow Agent to Grantee.   6.  
Stockholder Rights. During the Restriction Period, Grantee shall have all the
rights of a stockholder with respect to the Shares except for the right to
transfer the Shares as set forth in Section 3 and except as set forth in
Section 7. Accordingly, Grantee shall have the right to vote the Shares and to
receive any cash dividends paid to or made with respect to the Shares.   7.  
Changes in Stock. In the event that as a result of (i) any stock dividend, stock
split or other change in the Stock, or (ii) any merger or sale of all or
substantially all of the assets or other acquisition of the Company, and by
virtue of any such change Grantee shall in Grantee’s capacity as owner of
unvested shares of Stock which have been awarded to Grantee (the “Prior Stock”)
be entitled to new or additional or different shares or securities, such new or
additional or different shares or securities shall thereupon be considered
unvested Shares and shall be subject to all of the conditions and restrictions
which were applicable to the Prior Stock pursuant to this Agreement.   8.  
Permanent and Total Disability of Grantee. In the event of the permanent and
total disability of Grantee, any unpaid but vested Shares shall be paid to
Grantee if legally competent or to a legally designated guardian or
representative if Grantee is legally incompetent.   9.   Death of Grantee. In
the event of Grantee’s death after the vesting date but prior to the payment of
Shares, such Shares shall be paid to Grantee’s estate or designated beneficiary.
  10.   Taxes. Grantee understands that Grantee will recognize income for
federal and, if applicable, state income tax purposes in an amount equal to the
amount by which the fair market value of the Shares, as of the Grant Date or
vesting date, as applicable, exceeds any consideration paid by Grantee for such
Shares. Grantee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Shares hereunder. By
accepting the Shares, Grantee covenants to report such income in accordance with
applicable federal and state laws. To the extent that the receipt of the Shares
or the end of the Restriction Period results in income to Grantee and
withholding obligations of the Company, including federal or state withholding
obligations, Grantee agrees that the obligation shall be satisfied in the manner
Grantee has chosen by checking one of the following boxes:

  o   At least one working day prior to the vesting date Grantee may deliver to
the Company an amount of cash determined by the Company to be adequate to
satisfy the Company’s withholding obligation. If Grantee does not deliver such
amount of cash, the Company shall withhold an amount of the Grantee’s current or
future remuneration in an amount that satisfies the Company’s withholding
obligation. Notwithstanding the foregoing, the Company may in its sole
discretion withhold from the Shares to be issued the specific number of

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 5

      Shares having a fair market value on the vesting date equal to the amount
required to satisfy the Company’s withholding obligation.     o   The Company
shall retain and instruct a registered broker(s) to sell such number of Shares
necessary to satisfy the Company’s withholding obligations, after deduction of
the broker’s commission, and the broker shall remit to the Company the cash
necessary in order for the Company to satisfy its withholding obligations.
Grantee covenants to execute any such documents as are requested by the broker
of the Company in order to effectuate the sale of the Shares and payment of the
tax obligations to the Company. The Grantee represents to the Company that, as
of the date hereof, he or she is not aware of any material nonpublic information
about the Company or the Shares. The Grantee and the Company have structured
this Agreement to constitute a “binding contract” relating to the sale of Shares
pursuant to this Section, consistent with the affirmative defense to liability
under Section 10(b) of the Exchange Act under Rule 10b5-1(c) promulgated under
the Exchange Act.*

11.   Miscellaneous.

  11.1.   The Company shall not be required (i) to transfer on its books any
shares of Stock of the Company which have been sold or transferred in violation
of any provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.     11.2.   The
parties agree to execute such further instruments and to take such action as may
be reasonably necessary to carry out the intent of this Agreement.     11.3.  
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to Grantee at the address of Grantee
then on file with the Company.     11.4.   Neither the Plan nor this Agreement
nor any provisions under either shall be construed so as to grant Grantee any
right to remain associated with the Company or any of its affiliates.     11.5.
  This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.

 

*   By selecting the second option, Grantee understands that the sale of Shares
to satisfy the Company’s withholding obligations will be considered a sale for
purposes of short-swing liability under Section 16(b) of the Exchange Act. Any
profit realized in a purchase of shares of the Company’s stock within six months
of the sale may be recovered by the Company or by a stockholder of the Company
on behalf of the Company.

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 6
     This Agreement and the Shares evidenced by this Agreement will not be
effective until an original signed Agreement is received by the Wright Medical
Group, Inc. Legal Department. Please print and sign this Agreement immediately,
then send the signed Agreement to the Wright Medical Group, Inc. Legal
Department as soon as possible.
AGREED AND ACCEPTED:

              GRANTEE:   WRIGHT MEDICAL GROUP, INC.    
 
           
 
           
 
  By:        
 
           
 
      Jason P. Hood, Vice President,
General Counsel, and Secretary    

 